             Case 1:20-cv-01815-CCB Document 11 Filed 08/10/20 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

JOHN DOE                                           *
                                                   *
v.                                                 *      Civil No. CCB-20-1815
                                                   *
CATHOLIC RELIEF SERVICES                           *
                                                   *
*    *   *    *   *   *    *   *    *   *    * * * * * * * * * * * * * *                                   *   *       *
                                              MEMORANDUM

         Now pending are plaintiff John Doe’s motions to proceed pseudonymously (ECF 4) and

for leave to file the version of the complaint that includes his identity under seal (ECF 5). The

motions are fully briefed, and no hearing is necessary. For the reasons explained below, the

motions will be granted.

                                                 DISCUSSION

         This case arises from defendant Catholic Relief Services’ (“CRS”) allegedly wrongful

termination of health insurance benefits to Doe’s same-sex spouse. (ECF 1 (Complaint)). Doe

filed his complaint using a pseudonym, and now seeks permission to continue using the

pseudonym in future filings. (ECF 4). Doe also asks that he be permitted to file the version of his

complaint that includes his identity under seal. (ECF 5). CRS does not oppose either motion,

“provided that Plaintiff is required to identify himself in any live court proceedings and provided

further that Plaintiff is required to seek leave of court before making any future filings under

seal.” (ECF 7 at 2).1

         As CRS does not oppose Doe’s use of a pseudonym in future filings on the public docket,

the court only briefly will discuss the applicable standard for such requests. In weighing whether

to permit a party to proceed pseudonymously, the court considers: (1) whether the request is “to


1
 In his Reply, Doe “acknowledges that, if he believes redaction to be inadequate on certain future documents, such
as motion exhibits, he must file separate motions for leave to file those documents under seal.” (ECF 10 at 4 n.13).


                                                          1
           Case 1:20-cv-01815-CCB Document 11 Filed 08/10/20 Page 2 of 4



preserve privacy in a matter of sensitive and highly personal nature,” rather than “merely to

avoid the annoyance and criticism that may attend any litigation”; (2) whether there is “a risk of

retaliatory physical or mental harm to the requesting party” or to “innocent” nonparties; (3) the

age of the requesting party; (4) whether the action is against a governmental or private party; and

(5) the risk of unfairness to the opposing party. Doe v. Pub. Citizen, 749 F.3d 246, 273 (4th Cir.

2014) (citing James v. Jacobson, 6 F.3d 233, 238 (4th Cir. 1993)). Doe contends that any public

interest in his identity is greatly outweighed by his interest in privacy regarding his sexual

orientation and same-sex relationship, (ECF 4 at 3–4), and further argues that the balance of the

applicable James factors weighs in favor of granting his request.2 CRS appears to take issue only

with the suggestion that Doe is at risk of retaliation or harassment by CRS, claims it calls

“baseless and offensive.” (ECF 7 at 3). The court need not, however, resolve this dispute in order

to grant Doe’s request to proceed pseudonymously. The court agrees that Doe’s interest in

privacy is strong. See Doe v. Merten, 219 F.R.D. 387, 392 (E.D. Va. 2004) (“[T]he types of

personal intimate information justifying anonymity for litigating parties have typically involved

such intimate personal matters as . . . homosexuality.” (citations and footnotes omitted)).

Although in recent years societal attitudes have become more accepting of the LGBTQ

community, prejudice persists, and Doe’s wish to keep his true name off public filings in a case

of this subject matter is a reasonable one. Even assuming, as the court does, that Doe faces no

risk of retaliation or harassment from CRS, the balance of the James factors weighs in favor of

allowing Doe to proceed pseudonymously. Accordingly, and in light of the absence of specific

opposition from CRS, the court will grant Doe’s request to proceed pseudonymously in future


2
  Doe states that he and his spouse are at risk of retaliatory harm both from CRS and from the public; that there is no
risk of unfairness to CRS, which already knows his identity; and there is no especially compelling public interest in
this case, as CRS is a private rather than governmental party. The factor related to age does not apply, as Doe is an
adult. (See ECF 4 at 3–6).


                                                           2
             Case 1:20-cv-01815-CCB Document 11 Filed 08/10/20 Page 3 of 4



filings.

           The parties do disagree about whether Doe should be required to identify himself in open

court. The court agrees with Doe, however, that resolution of this dispute is premature. (See ECF

10 at 1 (Reply)). When and if the time arises, if Doe wishes to maintain his anonymity in open

court, he should file an appropriate motion, and the court will consider the parties’ arguments at

that time.

           With respect to Doe’s motion to file the version of the complaint that includes his identity

under seal, CRS does not oppose the motion, “provided that the Court finds the applicable legal

standards satisfied.” (ECF 7 at 5). “[T]he public and press have a qualified right of access to

judicial documents and records filed in civil and criminal proceedings.” Pub. Citizen, 749 F.3d at

265 (collecting cases). “The common-law presumptive right of access extends to all judicial

documents and records, and the presumption can be rebutted only by showing that

‘countervailing interests heavily outweigh the public interests in access.’” Id. at 265–66 (quoting

Rushford v. New Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)). “By contrast, the

First Amendment secures a right of access only to particular judicial records and documents, and,

when it applies, access may be restricted only if closure is necessitated by a compelling

government interest and the denial of access is narrowly tailored to serve that interest.” Id. at 266

(citations and quotation marks omitted).

           Here, under both the common law and First Amendment standards, any public interest in

Doe’s identity is heavily outweighed by Doe’s privacy interest. As explained above, Doe’s

request to keep his identity out of the public record is reasonable. Moreover, a version of the

complaint in which Doe uses a pseudonym will remain on the public docket, meaning that the

public will retain access to all aspects of this case except for the identity of the plaintiff. The




                                                    3
         Case 1:20-cv-01815-CCB Document 11 Filed 08/10/20 Page 4 of 4



court finds that denying public access only to Doe’s identity is narrowly tailored to balance the

right of access with Doe’s strong privacy interest. Accordingly, Doe’s motion for leave to file

under seal the version of the complaint that includes his identity will be granted.

                                         CONCLUSION

       For the foregoing reasons, Doe’s motions to proceed pseudonymously (ECF 4) and for

leave to file the version of his complaint that includes his identity under seal (ECF 5) will be

granted. A separate order follows.


   8/10/20
_________________                                                               /S/
                                                                      ______________________
Date                                                                  Catherine C. Blake
                                                                      United States District Judge




                                                 4
